Case: 15-60607      Document: 00513734050         Page: 1    Date Filed: 10/26/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-60607                                 FILED
                                  Summary Calendar                        October 26, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
SANDRA RODRIGUEZ-DE SANCHEZ,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A099 676 337


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Sandra Rodriguez-De Sanchez, a native and citizen of El Salvador,
petitions this court for review of a decision of the Board of Immigration Appeals
(BIA) affirming the Immigration Judge’s (IJ’s) denial of her motion to reopen.
Rodriguez-De Sanchez contends that the BIA’s citation to Matter of S-Y-G, 24
I. & N. Dec. 247, 257 (BIA 2007), shows that it incorrectly interpreted 8 C.F.R.
§ 1003.23(b)(4)(i) when considering her motion to reopen. This argument is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60607    Document: 00513734050      Page: 2   Date Filed: 10/26/2016


                                  No. 15-60607

unavailing because the interpretation of § 1003.23(b)(4)(i) given in Matter of
S-Y-G, 24 I. & N. Dec. at 257, is not at odds with the plain language of the
regulation.
      Next, Rodriguez-De Sanchez argues the BIA’s rejection of her motion
represents an abuse of discretion because her evidence shows that gang
violence in El Salvador has gotten worse since 2006.
      Ordinarily, an alien must file a motion to reopen within 90 days of the
date on which the final administrative decision is entered, and an alien may
file only one such motion. 8 U.S.C. § 1229a(c)(7)(C)(i). The time and number
limits do not apply if movant requests asylum based upon “changed
circumstances arising in the country of nationality or in the country to which
deportation has been ordered, if such evidence is material and was not
available and could not have been discovered or presented at the previous
hearing.” § 1229a(c)(7)(C)(ii).
      This court reviews the denial of a motion to reopen “under a highly
deferential abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303
(5th Cir. 2005). The BIA’s decision, even if erroneous, will be upheld “so long
as it is not capricious, racially invidious, utterly without foundation in the
evidence, or otherwise so irrational that it is arbitrary rather than the result
of any perceptible rational approach.” Zhao, 404 F.3d at 304. “[M]otions to
reopen deportation proceedings are disfavored, and the moving party bears a
heavy burden.” Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549 (5th Cir.
2006) (internal citation and quotation marks omitted).
      Rodriguez-De Sanchez has not met these standards. She argues that her
evidence pertaining to threats made by gang members against her family and
articles she submitted to the BIA concerning gang violence in El Salvador show




                                       2
       Case: 15-60607   Document: 00513734050    Page: 3   Date Filed: 10/26/2016


                                  No. 15-60607

that conditions there have materially changed and that the BIA abused its
discretion by denying her motion to reopen.
        We disagree. In affirming the IJ’s decision, the BIA concluded that
Rodriguez-De Sanchez had shown only that gang violence in El Salvador
predated her arrival in this country and remains a problem to this day. Thus,
the BIA determined, she had not shown a material change in circumstances.
This conclusion is “not capricious, racially invidious, utterly without
foundation in the evidence, or otherwise so irrational that it is arbitrary rather
than the result of any perceptible rational approach.” See Zhao, 404 F.3d at
304.     Consequently, Rodriguez-De Sanchez has not shown an abuse of
discretion, and her petition for review is DENIED.




                                        3